                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DHI GROUP, INC. f/k/a DICE HOLDINGS, INC.            §
and RIGZONE.COM, INC.,                               §
                                                     §
        Plaintiffs,                                  §
                                                     §
v.                                                   §
                                                     §            CIVIL ACTION H-16-1670
DAVID W. KENT, JR. SINGLE INTEGRATED                 §
OPERATIONS PORTAL, INC. d/b/a OILPRO                 §
and OILPRO.COM, et al.,                              §
                                                     §
        Defendants.                                  §


                              MEMORANDUM OPINION AND ORDER

        Pending before the court is a Memorandum and Recommendation (“M&R”) in which the

Magistrate Judge recommends denying the affirmative motion for partial summary judgment filed

by plaintiffs DHI Group, Inc. f/k/a Dice Holdings, Inc. and Rigzone.com, Inc. (collectively,

“Plaintiffs”) (Dkt. 227), granting in part and denying in part Plaintiffs’ motion for summary

judgment on the counterclaims of defendants Single Integrated Operations Portal, Inc. d/b/a Oilpro

and OILPRO.com (“Oilpro”) (Dkt. 228), and granting in part and denying in part Oilpro and

defendant David W. Kent, Jr.’s (collectively, “Defendants”) motion for summary judgment

(Dkt. 231). Dkt. 278. The parties have not filed objections to the M&R. “When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of the record in order

to accept the [Magistrate Judge’s] recommendation.” Fed. R. Civ. P. 72(b), Advisory Comm. Notes.

The court has reviewed the record and filed no clear error. Accordingly, the M&R (Dkt. 278) is

ADOPTED IN FULL.
       Accordingly, Plaintiffs’ affirmative motion for summary judgment (Dkt. 227) is DENIED.

       Plaintiffs’ motion for summary judgment on Oilpro’s counterclaims (Dkt. 228) is GRANTED

IN PART AND DENIED IN PART. It is GRANTED with respect to Oilpro’s counterclaims for

tortious interference with prospective business relations, violation of the Digital Millennium

Copyright Act, copyright infringement, and trademark infringement in violation of 15 U.S.C. § 1051

and Texas common law. These counterclaims are DISMISSED WITH PREJUDICE. Plaintiffs’

motion for summary judgment on Oilpro’s counterclaims is otherwise DENIED.

       Defendants’ motion for summary judgment (Dkt. 231) in GRANTED IN PART AND

DENIED IN PART. It is GRANTED with respect to Plaintiffs’ Texas Uniform Trade Secrets Act

claims related to the Google analytics data and internet search techniques; (2) Plaintiffs’ cause of

action for violations of the Stored Wire and Electronic Communications and Transactional Records

Access Act; (3) Plaintiffs’ Racketeer Influenced and Corrupt Organizations Act claim pursuant to

Section 1962(a); and (3) Plaintiffs’ Computer Fraud and Abuse Act, Texas Harmful Access by

Computer Act, and misappropriation of confidential information claims.           These claims are

DISMISSED WITH PREJUDICE. Defendant’s motion for summary judgment is otherwise

DENIED.

       Signed at Houston, Texas on August 8, 2019.



                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge




                                                 2
